Petitioner, who, by order dated January 17, 1979, was suspended as an attorney and counselor at law for' a period of two years, has applied for reinstatement. The application was referred to the Committee on Character and Fitness for the Fourth Judicial District, which, after investigation, has reported that petitioner possesses the requisite character and fitness to resume the practice of law. Application granted and petitioner reinstated as an attorney and counselor at law effective immediately. Order entered. Mahoney, J.P., Sweeney, Kane, Casey and Herlihy, JJ., concur.